DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     1)       Claims 1-7, 9-15, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or,     in the alternative, under 35 U.S.C. 103 as obvious over Nakamura Koici et al.                    (JP 2005 059307),(machine translation provided is used in the Office Action). 
Claims 1, 11-13: Koici discloses a method of producing a coated paper [0011] and the paper produced.   The method includes applying on a paper substrate a compound, an acrylate resin coating which can include, for example, polyethylene glycol di(meth)acrylate [0016], and curing by electron beam ([0009]-[0011]) the coating to create a layer of coated polymeric material on the surface of the paper substrate ([0017]-[0020]).  Polyethylene glycol di(meth)acrylate is also cited in present Specification paragraph [0101], therefore the R, m, n , terms are within the range claimed.  The compound applied to the paper substrate includes a carbon-carbon unsaturated bond and contains no fluorine atom in a molecular structure.  Koici discloses the invention or in the least the differences, if any, are small and would have been obvious to one skilled in the art at the time the invention was filed.
Claims 2, 5-7: the invention is disclosed per claim 1, 5, above.  The compound is present on the surface of the paper substrate [0009].   A solution of the compound comes in contact with the paper substrate by coating ([0019], Examples).  The solution includes a solvent [0011].  Various additives are added to the composition [0017].
Claims 3, 4, 14, 15: the invention is disclosed per claim 1, above.   The number of carbon atoms in the R2, R3 alkyl group is included.
Claims 9-10: the invention is disclosed per claim 1, above.  Irradiation dose of     5 M rad at voltage up to 95 kV is used in the irradiation process ([0008]-[0010], Examples).                                                                                                                                                    2)       Claims 8, 16-17, are rejected under 35 U.S.C. 103 as being unpatentable over  Nakamura Koici et al.                    
Claim 8: the invention is disclosed per claim 5, above.   It would have been obvious to one skilled in the art that the amount of the solution added be optimized in order to obtain desired bonding with the paper substrate. 
Claims 16-17: the invention is disclosed per claim 13, above.  The paper coating exhibits resistance ([0014]-[0015]) including hydrophobicity and grease resistance, thus, it would have been obvious to one skilled in the art at the time the invention was filed, to utilize the paper for food packaging applications.                                          .
Conclusion
3)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748